DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “the tubular gap” lacks proper antecedent basis.
The phrase “the lower part of the armature” lacks proper antecedent basis. 
It is unclear what element is the “which” in the phrase “on the side surface of which”.
The actual shape of the bushing grooves is unclear.  It is unclear what shape constitutes a 
    PNG
    media_image1.png
    38
    46
    media_image1.png
    Greyscale
 - shape.
The actual shape of the plug grooves is unclear.  It is unclear what shape constitutes a 
    PNG
    media_image2.png
    38
    29
    media_image2.png
    Greyscale
 - shape.


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown: 

    PNG
    media_image1.png
    38
    46
    media_image1.png
    Greyscale
 - shaped grooves; and

    PNG
    media_image2.png
    38
    29
    media_image2.png
    Greyscale
 - shaped grooves.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear long rambling sentences.  It is unclear where one feature ends and another feature begins.  It is suggested that each of the long rambling sentences be broken into several shorter clear sentences.  The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the elected invention.  The following Title is suggested:  “Detachable Connection In Nuclear Reactor Control System”.

Additional Comment
Despite its indefiniteness (as noted above in the 35 U.S.C. 112(b) rejections), claim 1 (as best understood) has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (e.g., via claim and/or drawing amendment) may necessitate a future prior art rejection thereof.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646